-Judgment unanimously affirmed, without costs of this appeal to any party, with leave to appeal to the Court of Appeals. Memorandum: In *902affirming, we accept and adopt the determination and declaration of the Special Term Justice that section 411 of the Charter of the City of Buffalo is valid. (Appeal from judgment of Erie Special Term dismissing complaint in an action to enjoin referendum on city sales tax.) Present — Williams, P. J., Goldman, Henry, Del Veeehio and Harsh, JJ. (Order entered March 9, 1967.)